AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina


                  State of South Carolina,
                          Plaintiff
                             v.                                            Civil Action No.      1:18-01431-JMC




 United States, United States Department of Energy,
  Rick Perry in his official capacity as Secretary of
 Energy, National Nuclear Security Administration,
 Lisa E. Gordon-Hagerty in her official capacity as
   Administrator of the National Nuclear Security
   Administration and Undersecretary for Nuclear
                       Security,
                     Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):


O other: the Plaintiff shall take nothing of the Defendants and this action is dismissed without prejudice pursuant to
Rule 12(b)(1) of the FRCP.



This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having reconsidered
the matter in accordance with the decision of the United States Court of Appeals for the Fourth Circuit which vacated
this court’s decision granting the State injunctive relief and remanded to the district court for further proceedings and
having granting the Government’s motion to dismiss.


Date: February 20, 2020                                                   CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
